 RELIANCE UNIVERSAL, INC.255Reliance Universal,Inc.andInternational ChemicalWorkers Union,AFL-CIO.Case 5-CA-5763October 2, 1973DECISION AND ORDERwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint 1 e, and ithereby is, dismissed insofar as it alleges unfair laborpractices not found herein.By CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn March 15, 1973, Administrative Law Judge IvarH. Peterson issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and the Respondent filedan answeringbrief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge as mod-ified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Reli-ance Universal, Inc., Roanoke, Virginia, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating its employees with re-gard to their union activities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them under Section 7 of theNational Labor Relations Act, as amended.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its place of business in Roanoke, Virgin-ia, copies of the attached notice marked "Appen-dix." 2 Copies of said notice, on forms provided by theRegional Director for Region 5, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure thatsaid notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 5, iniThe General Counsel has excepted,inter aka,to the failure of the Admin-istrative Law Judge to findcertain 8(a)(1) violations alleged in the complaint.Based uponthe uncontradictedevidenceof record, we find thefollowing toconstitute unlawful 8(a)(1) interrogation: (1) At the endof June1972, theRespondent's supervisor,Tony Marsico, approached employeeRoger Nip-per, and asked himhow he felt about the Union. Nipper replied thathe couldsee the reasonsfor the menin the plant wanting a union.Marsico did notdeny thatthis incidentoccurred but merely stated thathe "may have beenhot when thisconversationoccurred because hewas rushed at the time;" (2)in late July or early August 1972, Marsico asked employeeJack Dent howhe [Dent] stood on the Union to which Dent replied that "if the Union didn'tget but one vote, that one vote wouldbe mine." Marsico testified that hedidn't recall this particularconversation,but he did not deny thatthe fore-going conversationoccurred The Administrative Law Judgefound that thislatter incidentwas isolatedandde minimis.We disagree on both counts,particularlysince wehave foundanother instance of unlawful interrogationto have taken place.Thus, we find thatthis interrogation also violated Sec.8(a)(l) of the Act.2 In the eventthat this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor RelationsBoard" shall read "Posted pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees with, regard to their union activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them under Sec-tion 7 of the National Labor Relations Act.RELIANCE UNIVERSAL, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutive,days from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to the206 NLRB No. 45 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's Office,FederalBuilding, Room 1019,CharlesCenter,Baltimore,Maryland 21201, Telephone 301-962-2738.DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON,Administrative Law Judge:I heard thiscase in Roanoke, Virginia, on November17, 1972,upon thecomplaint issued by the Regional Director for Region 5 onOctober 12,based upon charges filed by InternationalChemicalWorkers Union,AFL-CIO,on September 5.Briefly stated,the complaint alleged that the Respondentviolated Section 8(a)(1) ofthe Actby the action of its super-visor,TonyMarsico, in questioning the employees concern-ing their membership in or activities on behalf of the Union,creating the impression that the union activities of the em-ployees were under surveillance,questioning an employeeabout the authenticity of his union authorization card, and,by the action of its president,William Crisp,in terminatingthe employment of Jack Dent because of his union activitiesand/or because he appeared at the hearing in a representa-tion case on behalf of the Union(Case 5-RC-8184). In itsduly filed answer,the Respondent admitted certain jurisdic-tional allegations in the complaint but denied the commis-sion of any unfair labor practices.Upon the entire record in the case and my observation ofthe witnesses as they testified,and a careful considerationof the brief filed by the Respondent on December 29, Imake the following:FINDINGS OF FACTIJURISDICTIONThe Respondent, a Virginia corporation, has a place ofbusiness in Roanoke, Virginia, where it is engaged in themanufacture of paints,'varnishes, and coatings. It employsapproximately 55 employees, of whom 6 at the time herematerial were truckdrivers. The Respondent admits and Ifind that it sold and delivered products to points directlyoutside the Commonwealth of Virginia valued in excess of$50,000 during the 12 months preceding issuance of thecomplaint and, during the same period, purchased and re-ceived materials directly from outside the Commonwealthof Virginia valued at in excess of $50,000. The Respondentadmits and I find that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct. I further find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn December 1970, pursuant to a petition for an electionfiled by the Union, the Regional Director conducted anelection which the Union lost. In June 1972, Jack Dent, anemployee, telephoned Everett Coates, a representative ofthe Union, located in Baltimore, stating that he believed theplant employees were ready to organize and requested thatCoates send him some authorization cards. Coates did soand Dent obtained signatures on some 27 authorizationcards. The Union filed a petition on July24 andthe partiesentered into a stipulation for a consent election on August17. The election was held on October 6 and the Union lostby a vote of 32 to 20. No objections were filed. In themeantime, however, the Union on September 5 filed acharge against the Respondent on behalf of Dent, allegingthat he had been unlawfully terminated. The Regional Di-rector issued a complaint on October 12, alleging Dent hadbeen unlawfully terminated and that the Respondent hadalso engaged in other conduct violative of Section 8(a)(1).We will first consider the termination of Dent.B. The Termination of DentDent was first hired early in February 1963 as a helper inthe stain department. He resigned in the latter part of Janu-ary 1964 and reapplied for employment as a stain depart-ment helper late in November 1967, and was employed.Late in May 1968 he resigned and early in October 1969 wasreemployed. Some time thereafter he was transferred to thegrinding department because he allegedly was having trou-ble getting along with the employees in the stain depart-ment.It seemsthatDent continued to have difficulties withfellow employees in the grind department and he was dis-charged on April 7, 1970, after he and a foreman namedGrey had engaged in a fight. The foremanwas also dis-charged. While management was investigatingthis situationit discovered that Dent also had a fight in the stain depart-ment with a fellow employee.On September 24, 1970, Dent again applied for employ-ment with the Respondent, stating that whilehe was willingto take any kind of work, his preference was for a job in theplant. However, President Crisp told him that he would notbe hired back into the plant because of his prior record, buthe did agree to hire him as a truckdriver. Sometime in July1972, Dent met with Crisp and requested a transfer backinto the plant and, according to Respondent's witnesses, forthe first time told Crisp of his diabetic condition and the useof insulinby injection.] Crisp, being concerned about theuse of insulin, requested that Preston Perkins, plant superin-tendent, and Tony Marsico, assistant plant superintendent,investigatewhat effect the use of insulin had on an individu-al driving a truck in interstate commerce. During the courseof this investigation, one Arnold Montgomery was hired asa truckdriver on July 26 and Dent wasassignedto train himby showing him the truck route. Dent was also instructednot to drive a truck until the investigation was completed.Marsico, during the investigation, telephoned Dent's per-sonal physician, who confirmed that Dent was in fact usinginsulin for the treatment of his diabetic condition. Marsicocalled a local trucking company and obtained a copy of theregulations of the Department of Transportation relating todrivers of vehicles engaged in interstate commerce. These1Dent testified he began taking insulin in September 1971, and that it washis recollection that he advised Crisp of this in March 1972 RELIANCE UNIVERSAL, INC.257regulations disclosed that a diabetic person with an "estab-hshed medical history or clinical diagnosis of diabetes melli-tus currently requiring insulin for control," was not allowedto drive a vehicle.During the week of August 6, after having completedtheir investigation of Dent's situation, Crisp, Marsico, andPerkins met to determine what action should be taken. Theydecided they had no choice but to terminate Dent as adriver inasmuch as Department of Transportation regula-tions prohibited his driving. Marsico mentioned that Denthad expressed a desire to go back to work in the plant, butCrisp stated that Dent could not go back to the plant be-cause of his past record there. They concluded they had noalternative but to terminate him.The Respondent had been instructed by its labor consult-ants, because of the current union campaign, to clear alltermination with them. The consultants did, later that week,review the situation. However, Perkins had been informedby Dent that he was going on sick leave on August 14 foradmission to the hospital for treatment of a stomach ail-ment. Because of this, a decision was made not to terminateDent until he was out of the hospital and able to work. Dentappeared at the representation hearing on August 17 as therepresentative of the Union. On September 5 Dent came tothe plant ready to return to work. He was informed by Crispthat inasmuch as he could no longer drive a truck becauseof the Department of Transportation regulations and inview of the fact that his previous plant record precluded hisbeing transferred to the plant, it was necessary to terminatehim.C. Conclusiondeprive Dent of his hospitalization and sick leave benefitsthe decision to terminate him would not be effectuated untilhe returned to the plant ready and able to work. So far asappears, the Respondent was not aware of his activity inobtaining signed authorization cards. According to Crisp,the first knowledge he had of Dent's union activity waswhen Dent appeared at the representation hearing on Au-gust 17. Sometime late in July or early August Dent had aconversationwithMarsico during which, according toDent, Marsico "asked me how I stood on the Union," towhich he replied that "if the Union didn't get but one vote,that one vote would be mine." To this, so Dent testified,Marsico stated that he could not understand why employees"were so strong for it this time and being dead set againstit last time."When questioned about this conversation,Marsico stated that he could not recall it.Inasmuch as Dent's termination was lawful and the fore-going remark of Marsico, even if considered a violation ofSection 8(a)(1), is isolated and borders on thede menimis,thecomplaint will be dismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent, Reliance Universal Inc., Roanoke,Virginia, is an employer engaged in commerce within themeaning Section 2(2), (6), and (7) of the Act.2. International Chemical Workers Union, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3.The Respondent has not engaged in any unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.In my view, the General Counsel hag not sustained theburden of proving that Dent was terminated because of hisunion membership and/or activity. I am persuaded that hewas terminated because, as a user of insulin he could nolonger drive a truck for the Company, and, because of hisprior record of fighting in the plant, he could not be re-turned to the plant. President Crisp, having received theUnion's election petition some 2 weeks prior to the confer-ence relating to Dent, had the Repondent's labor consult-ants look into the matter. Moreover, Perkins was aware thatDent was going on sick leave the following Monday, August14, and it was accordingly determined that in order not toORDER2On the basis of the foregoing findings of fact and conclu-sions of law, and pursuant to Section 10(c) of the Act,It is hereby ordered that the complaint herein be, and ithereby is dismissed.2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Laobr Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes.